DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iitsuka et al., US 2014/0044574.

In regard to claim 1,
Iitsuka discloses a counterweight (upper balancer 63 and auxiliary balancer 64, see figs. 1 and 3) for a compressor 1, the counterweight 63/64 comprising: a first component 63 having an annular shape (see fig. 1); a first groove formed (gap between rotor 39 and upper balancer 63, see para. [0031]) in a surface of the first component 63 and having a sidewall (formed by insulator 19) and a bottom wall (formed by rotor 39); and a second component 64 disposed in the first groove. 

    PNG
    media_image1.png
    543
    573
    media_image1.png
    Greyscale

	In regard to claim 2,
The first component 63 is formed of a first material (iron, para. [0031]), the second component 64 is formed of a second material (brass, para. [0041]), and the first material has a less density than the second material (brass is denser than iron, see “Density of Metals” attached). 

In regard to claim 3,
The first component 63 is integral. 

In regard to claim 10 and 12-13,
Iitsuka discloses an electric motor 3 for a compressor 1, the electric motor comprising: a rotor 39 having an end surface; and the counterweight 63/64 of claims 1-3, which is connected to the end surface of the rotor 39 (see figs. 1 and 3). 

In regard to claim 11,
Iitsuka discloses a compressor 1 comprising the counterweight 63/64 of claim 1. 

In regard to claim 20,
Iitsuka discloses a compressor 1 comprising: the electric motor 3 of claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iitsuka in view of Reinhart et al., US 7,934,914.
	
	In regard to claim 4,
Iitsuka discloses all of the limitations of claim 1, but only teaches a single groove for receiving a second element and fails to teach the following taught by Reinhart: a second groove 198 formed in the surface of the first component (counterweight 150, see fig. 4), having a 


    PNG
    media_image2.png
    401
    598
    media_image2.png
    Greyscale


In regard to claim 5, 
As taught by Reinhart, the first groove and the second groove constitute a plurality of grooves 198 which are the same and which are arranged at equal intervals in the circumferential direction of the first component. 
In regard to claim 6,
As taught by Reinhart, the counterweight 150 comprises a single first groove (e.g., left most groove 198) and a plurality of second grooves (third through fifth grooves 198 from the left), and the plurality of second grooves 198 are arranged in the circumferential direction of the first component 150.

In regard to claim 7, 
The plurality of second grooves 198 of Reinhart are the same and are arranged at equal intervals in the circumferential direction of the first component 150.

In regard to claim 8, 
The counterweight  of Reinhart comprises a plurality of first grooves (first and second grooves 198 from the left) which are the same and are arranged at equal intervals in the circumferential direction of the first component 150. 

In regard to claims 14-18,
Iitsuka discloses an electric motor 3 for a compressor 1, the electric motor comprising: a rotor 39 having an end surface; and the counterweight 63/64 of claims 1-3, which is connected to the end surface of the rotor 39 (see figs. 1 and 3). 


Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/            Primary Examiner, Art Unit 3746